McGehee, C. J.
 In this case the only order or judgment rendered by the Circuit Court of Wilkinson County was an order quashing the service of process on the nonresident administrator of the Estate of William E. Ensminger, deceased. The order did not dismiss the suit and is therefore not a final judgment. Interlocutory appeals are not provided for from the circuit court. The terms of the order quashing the process must have been overlooked; it did not dismiss the suit, and there having been no final judgment rendered in the cause the appeal to this Court must be and the same is hereby dismissed.
Appeal dismissed.
Kyle, Holmes, Ethridge and Gillespie, JJ., concur.